DOWDELL, J.
One John L. Johnson was tried and convicted before a justice of the peace on a charge of obtaining money under false pretenses, and was fined *160twenty dollars. From the judgment of the justice he appealed to the city court of Montgomery, and gave bond AAfith appellants as his sureties. He made default and judgment nisi was rendered by the city court against him and his said sureties. Sci. fa. was issued and returned executed as to the sureties, but not found as to the defendant. The appellants, sureties, appeared and objected to a judgment final on the ground that the bond Avas not a statutory bond, and for that reason Avas not subject to enforcement by summary statutory remedy.
The bond in question has the follOAAfing condition: “unless John L. Johnson appears at the-term of the city court of Montgomery, and from day to day thereof, and1 from term to term thereafter until discharged by laAA" to ansAA’er,” etc. The appellants insist that the blank in the bond renders it fatally defectfre as a statutory bond. It appears from the record that the appeal A\ras taken from the judgment of the justice of the peace on a final trial before such justice, and Avherein a fine of twenty dollars aatis imposed upon the defendant. The appeal aa’rs necessarily taken under section 4640 of the Criminal Code, and there is no other statute authorizing an appeal in such cases. Section 4640 reads as follows: “Appeal to circuit or city courts; appeal bond. — In cases tried before a justice of the peace, the defendant, if coimcted, shall have the right to appeal to the next ensuing term of the circuit or city court of the county, on entering into bond, Avith sufficient sureties, in such sum as the justice may require, conditioned that he avüI appear at the court to Avhich the appeal is taken, until discharged by due course of laAAr.” The bond proAfided for in this statute is in effect, and nothing more than an appearance or bail bond. The summary remedy adopted in this case for its enforcement, is purely statutory, and by the statute is made applicable to appearance or bail bonds. Section 4362, Criminal Code, prescribes the form for the undertaking of bail, and AAfith which there must be a substantial compliance.
The term of the court at which the principal in the bond is required to appear, and which is essential in a substantial compliance AAfith the prescribed form, is *161omitted from the bond, and this omission renders the same fatally defective as a statutory bond, and, therefore, not enforceable by the summary statutory remedy here attempted to be applied.
It follows that the judgment of the city court must be reversed, and a judgment will be here rendered in favor of the defendant sureties.
Beversed and rendered.